                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                        CASE NUMBER:
Robert David Johnson
                                                                          CV 18-6231 JFW (SS)
                                       Plaintiff,
                          v.
                                                            ORDER DENYING REQUEST TO PROCEED
M. Oliveria, et al.                                               WITHOUT PREPAYMENT
                                                                     OF FILING FEES
                                       Defendant(s).                AND CLOSING CASE

          On    August 2, 2018    , the Court DENIED plaintiff's request to file the action without prepayment of
the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.
          Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without
Prepayment of Filing Fees is DENIED and the case is closed.


IT IS ORDERED.


DATED: November 29, 2018
                                                             United
                                                             U
                                                             Unniitted States District Judge




Presented by:



/S/ Suzanne H. Segal
United States Magistrate Judge




IFP-9 (04/15)         ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
